Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope and elements of claims 1-19 are not definite. It is not definite how many elements are claimed and how they are interrelated. The claims have inconsistent and indefinite recitations of how many elements are claimed, how they are interrelated and/or distinct and whether they have antecedent basis. In claim 1, the recitation of a sealing portion which is provided in each of both end portions of the tubular portion; a conductive portion which is provided inside each sealing portion; a heating portion which is provided inside the tubular portion, extends along a tube axis of the tubular portion, and includes carbons; an inner lead which is provided in each sealing portion so that one end portion side is connected to the conductive portion and the other end portion side is exposed into the tubular portion; and a connection portion which is connected to each of both end portions of the heating portion inside the tubular portion, wherein a bent portion is provided in an end portion opposite to the conductive portion in each inner lead, and the bent portion is bent in a direction in which the sealing portions face each other and is provided inside a hole of the connection portion is not definite. For example, in the recitation of a sealing portion which is provided in each of both end portions of the tubular portion, it is not definite whether there is one or two sealing portions. The recitations of singular elements followed by recitations including “each” and/or “both” are inconsistent and indefinite. It is not definite whether the recitations of “a sealing portion,” “a conductive portion,” “a heating portion,” “an inner lead,” “a connection portion,” “a bent portion,” and “end portion”/”end portions” refer to one or more than one of each respective element. In addition, the recitations of portion(s) and side(s) throughout the claims are not definite in terms of how many elements are claimed, how they are interrelated and/or distinct and whether they have antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070098377 A1 to Konishi et al. (“Konishi”).
Konishi discloses:
Regarding claim 1, as best understood:
a tubular portion (e.g., tube 1, tube 9) (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105); 
a sealing portion (e.g., sealed portion formed at each of both ends of the first glass tube 1 disclosed in para 62) which is provided in each of both end portions of the tubular portion (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105); 
a conductive portion (e.g., molybdenum foil 7 is embedded in the sealed portions as disclosed in para 62) which is provided inside each sealing portion (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105); 
a heating portion (e.g., heating element structure 2 comprises a heating element 2a) which is provided inside the tubular portion, extends along a tube axis of the tubular portion, and includes carbons (e.g., heating element 2a in the heating unit is made of a carbonaceous substance, heating element 2a may have the shape of fiber, such as carbon fiber) (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105); 
an inner lead (e.g., internal lead wires 4, molybdenum foil 7 and external lead wires 8) which is provided in each sealing portion so that one end portion side is connected to the conductive portion and the other end portion side is exposed into the tubular portion (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105); and 
a connection portion (e.g., connection of heating element structure 2, internal lead wires 4, molybdenum foil 7 and external lead wires 8, reflective sheet 12) which is connected to each of both end portions of the heating portion inside the tubular portion (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105), wherein 
a bent portion (e.g., bent portion between wires 4 and coil 5 seen in Fig. 3) is provided in an end portion opposite to the conductive portion in each inner lead (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105), and 
the bent portion is bent in a direction in which the sealing portions face each other and is provided inside a hole (e.g., holes for wires 4 and 8 to enter the groove connecting them to foil 7)  of the connection portion (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105);
Regarding claim 2, as best understood:
the connection portion further includes a groove (e.g., groove accommodating wires 4, molybdenum foil 7 and external lead wires 8) (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105), 
one end portion of the groove is connected to the hole (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105), 
the other end portion of the groove opens to an end face on the side of the conductive portion in the connection portion (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105), and 
at least one of both side surfaces of the groove contacts the inner lead (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105);
Regarding claim 3, as best understood:
the connection portion includes a plate-shaped base portion (e.g., plate-shaped portions seen in Fig. 1, 3 and 5) (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105), and 
the base portion includes at least one convex portion (e.g., convex portions seen in Fig. 1, 3 and 5) which protrudes from one surface and the hole which penetrates the base portion in a thickness direction and is provided with the bent portion (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105);
Regarding claim 4, as best understood: the hole is provided in the vicinity of an end portion opposite to an installation side of the convex portion in the base portion (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105);
Regarding claim 5, as best understood: the connection portion further includes a first holding portion which is provided in an end portion in a direction intersecting an arrangement direction of the convex portion and the hole in the base portion and has a plate shape (e.g., plate-shaped portions seen in Fig. 1, 3 and 5), a second holding portion which is provided in an end portion opposite to an installation side of the first holding portion in the base portion and has a plate shape (e.g., plate-shaped portions seen in Fig. 1, 3 and 5), and a third holding portion which is provided in an end portion on an installation side of the convex portion in the base portion and has a plate shape (e.g., plate-shaped portions seen in Fig. 1, 3 and 5) (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105);
Regarding claim 6, as best understood: the first holding portion, the second holding portion, and the third holding portion are provided on a protrusion side of the convex portion in the base portion (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105);
Regarding claim 7, as best understood: an end portion of the heating portion is sandwiched between each of the first holding portion, the second holding portion, and the third holding portion and the convex portion of the base portion (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105);
Regarding claim 8, as best understood: the third holding portion includes a hole (e.g., holes seen in Fig. 1, 3 and 5) which penetrates the third holding portion in a thickness direction and an end portion of the heating portion is inserted into the hole. (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105);
Regarding claim 9, as best understood: the connection portion includes nickel or nickel alloy (e.g., nickel disclosed in para 103) (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105);
Regarding claim 10, as best understood: the vicinity of an end portion opposite to the conductive portion in the inner lead is welded ( “welded” is interpreted as a product by process recitation) to the connection portion (e.g., Fig. 1-3 and 5 and para 61-86 and 102-105);
Regarding claim 11, as best understood: an outer lead (e.g., external lead wires 8) which is provided in each sealing portion so that one end portion side is connected to the conductive portion and the other end portion side is exposed from the sealing portion (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105).
Regarding claim 12, as best understood: the heating portion has a spiral shape (e.g., coil sections 5) (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105);
Regarding claim 14, as best understood: the spiral heating portion includes a linear body (e.g., linear portions seen in Fig. 1, 3 and 5) including carbon fibers (e.g., heating element 2a may have the shape of fiber, such as carbon fiber) (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105); and
Regarding claim 15, as best understood: the heating portion is any one of a tubular mesh structure including carbon fibers, a stripe-shaped body including carbons (e.g., heating element 2a in the heating unit is made of a carbonaceous substance, heating element 2a may have the shape of fiber, such as carbon fiber), and a linear body including carbons (e.g., heating element 2a in the heating unit is made of a carbonaceous substance, heating element 2a may have the shape of fiber, such as carbon fiber) (e.g., Fig. 1-3 and 5 and para 61-86 and 101-105).
To the extent that it may be argued that the Fig. 1 embodiment of Konishi does not disclose all of the claimed subject matter, such as a connection portion which is connected to each of both end portions of the heating portion inside the tubular portion, it would have been obvious to one of ordinary skill in the art to modify the Fig. 1 embodiment of Konishi by the Fig. 5 embodiment of Konishi in order to maintain a highly efficient heating state.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of US 3313921 A to Mohn et al. (“Mohn”).
Konishi discloses substantially all of the features of the claimed invention as set forth above. Konishi does not explicitly disclose he heating portion is able to generate heat and emit light including infrared rays when energized.
However, Mohn discloses:
Regarding claim 16, as best understood: the heating portion is able to generate heat and emit light including infrared rays when energized (e.g., col 2-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Konishi as suggested and taught by Mohn in order to provide a heater with superior radiation properties and a simple and inexpensive manufacture.



Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of US 7749863 B1 to Micovic (“Micovic”).
Konishi discloses substantially all of the features of the claimed invention as set forth above. Konishi does not explicitly disclose a power density of the heater is 4.5 W (watt)/mm (millimeter) or more.
However, Micovic discloses:
Regarding claim 17, as best understood: a power density of the heater is 4.5 W (watt)/mm (millimeter) or more (e.g., col 1, ln 15-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Konishi as suggested and taught by Micovic in order to provide excellent thermal conductance.



Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of US 5782253 A to Cates et al. (“Cates”)
Konishi discloses substantially all of the features of the claimed invention as set forth above. Konishi does not explicitly disclose an internal space of the tubular portion is filled with at least one gas selected from the group consisting of argon, xenon, krypton, and neon.
However, Cates discloses:
Regarding claim 18, as best understood: an internal space (e.g., flashlamp 14 may include a transparent tube 92) of the tubular portion is filled with at least one gas selected from the group consisting of argon, xenon, krypton, and neon (e.g., Fig. 2 col 9, ln 36-39); and
Regarding claim 19, as best understood: a pressure of the gas is 0.6 bar (60 kPa) or more and 0.9 bar (90 kPa) or less (e.g., col 9, ln 36-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Konishi as suggested and taught by Cates in order to remove coatings from fragile substrates using radiant energy, that directs most of the radiant energy produced to the surface coating.



Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 16, 2022